United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
            IN THE UNITED STATES COURT OF APPEALS
                                                  November 16, 2006
                    FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk
                         No. 05-51646
                       Summary Calendar


UNITED STATES OF AMERICA,

                                   Plaintiff-Appellee,

versus

SERGIO ROSARIO VEGA-SOTO, also known as Francisco
Zavala-Gutierrez,

                                  Defendant-Appellant.
                     --------------------
         Appeal from the United States District Court
               for the Western District of Texas
                   USDC No. 3:05-CR-819-ALL
                     --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Sergio Rosario Vega-Soto appeals the 96-month

sentence imposed following his plea of guilty to

illegally reentering the United States after

deportation.     Vega-Soto argues that his sentence is

unreasonable and greater than necessary to satisfy the

sentencing goals of 18 U.S.C. § 3553(a).          He does not

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                        No. 05-51646
                             -2-

challenge the calculation of his guidelines sentencing

range.

    A sentence, such as Vega-Soto’s, “within a properly

calculated Guideline range is presumptively

reasonable.”   United States v. Alonzo, 435 F.3d 551,

554 (5th Cir. 2006).    We note that the district court

considered and rejected Vega-Soto’s arguments for a

departure or variance based on the application of the

§ 3553(a) factors to his case.    Vega-Soto has failed to

demonstrate that his properly calculated guidelines

sentence was unreasonable.    See Alonzo, 435 F.3d at

554; United States v. Mares, 402 F.3d 511, 519 (5th

Cir.), cert. denied, 126 S. Ct. 43 (2005).

    Vega-Soto also argues, in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), that the 96-month term of

imprisonment imposed in his case exceeds the statutory

maximum sentence allowed for the § 1326(a) offense

charged in his indictment.    He challenges the

constitutionality of § 1326(b)’s treatment of prior

felony and aggravated felony convictions as sentencing

factors rather than elements of the offense that must

be found by a jury.    Vega-Soto’s constitutional

challenge is foreclosed by Almendarez-Torres v. United
                      No. 05-51646
                           -3-

States, 523 U.S. 224, 235 (1998).    Although he contends

that Almendarez-Torres was incorrectly decided and that

a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have

repeatedly rejected such arguments on the basis that

Almendarez-Torres remains binding.    See United States

v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert.

denied, 126 S. Ct. 298 (2005).   Vega-Soto properly

concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises

it here to preserve it for further review.

    AFFIRMED.